815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin CRUICKSHANK, Plaintiff-Appellant,v.James R. STELT, Judge, Defendant-Appellee.
No. 86-1071.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1987.

Before RYAN and BOGGS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order sua sponte dismissing his 42 U.S.C. Sec. 1983 in forma pauperis civil rights action as frivolous under 28 U.S.C. Sec. 1915(d).  Plaintiff moves this Court to "peremptorily reverse the lower court's decision and write an opinion."    The matter has been referred to a panel of this Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and plaintiff's brief, the panel agrees unanimously that because this appeal is frivolous and entirely without merit, oral argument is not needed.  Rule 9(d)(2);  Federal Rules of Appellate Procedure, 34(a).


2
Upon consideration this Court concludes that this matter is indeed frivolous.  All acts complained of by plaintiff were performed by defendant in his judicial capacity.  Defendant is absolutely immune from liability under 42 U.S.C. Sec. 1983 for acts committed in his judicial capacity.   Stump v. Sparkman, 435 U.S. 349 (1978);  Pierson v. Ray, 386 U.S. 547 (1967).  The action was therefore properly dismissed under 28 U.S.C. Sec. 1915(d).   Harris v. Johnson, 784 F.2d 222 (6th Cir.1986).


3
It is therefore ORDERED that plaintiff's motion be and hereby is denied and the district court's order be affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.